Dear Mr. Gegenheimer:
This office is in receipt of your opinion request of July 27, 2000, wherein you asked, whether a "traffic ticket", as described in R.S.13:847(E)(a) includes the driving offenses of R.S. 14:98, driving while intoxicated; R.S. 14:99, reckless operation of a motor vehicle; and 14:100, hit and run driving, or is it limited to title 32 offenses only?
According to R.S. 13:847, Criminal cases, fees in
E.(1) Notwithstanding subsection A and in addition to other fees fixed by law, the clerk of court in Jefferson Parish shall be entitled to demand and receive:
  A. A two dollar processing fee for every extension of time granted for payment of a fine for a traffic ticket.
    Section 3 of Subpart A of Part VI of the Louisiana Criminal Code is entiteld, DRIVING OFFENSES, the following title 14 offenses are included in this section:
      § 98  Operating a vehicle while intoxicated § 99  Reckless operation of a motor vehicle § 100 Hit and Run Driving
According to Black's Law Dictionary, Fifth Edition,
A. A ticket is a summons issued to a violator of motor vehicle law.
Louisiana Code of Criminal Procedure Article 208 defines a "summons" as follows:
  A summons is an order in writing, issued and signed by a magistrate or a peace officer in the name of the state, stating the offense charged and the name of the alleged offender, and commanding him to appear before the court designated in the summons at the time and place stated in the summons.
A traffic ticket or a summons is given to a defendant for the offenses of Driving While Intoxicated, Reckless Operation of a Motor Vehicle, and Hit and Run Driving.
It is the opinion of the Attorney General that a "traffic ticket" as provided for in   R.S. 13:847 (E)(a), is synonymous with a "summons" as is provided in Code of Criminal Procedure Art. 208, and includes both traffic and "driving" offenses, as described in both title 32 and in title 14 of the Louisiana Revised Statutes and therefore would include R.S. 14:98, Driving While Intoxicated; R.S. 14:99, Reckless Operation of a Motor Vehicle; and R.S. 14:100, Hit and Run Driving.
Thus, under R.S. 13:847 (E)(a) " the clerk of court in Jefferson Parish shall be entitled to demand and receive" a two dollar processing fee for every extension of time granted for payment of a fine for a traffic ticket issued for violation of R.S. 14:98, 14:99, and 14:100.
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: _________________________ ELLISON TRAVIS ASSISTANT ATTORNEY GENERAL
ET:ams